Opinion by
Mr. Justice Potter,
We have here two appeals, from decrees entered by the court below in separate cases, upon the same finding of facts. One of the bills filed prayed for the cancellation and surrender of an article of agreement, for the sale of real estate, and for an injunction to prevent it from being recorded. The other bill prayed for the specific performance of the contract of sale. It appears from the record that time was of the essence of the contract, and that settlement was not made by the proposed purchaser within the limit fixed by the agreement. The court below found as a fact that the vendor stood ready and willing to perform his part of the agreement, and tendered an executed deed to the representative of the purchaser. He dismissed the contention of the appellants, that they were not obliged to make settlement until certain defects in the title were made good, by the finding that these objections were not suggested, or relied upon at the time; but that, for some other undisclosed reason, the purchaser was unwilling to perform his agreement to take the property. It is apparent that the material questions before the trial judge were of fact, rather than of law.
We are unable to find from the record that appellants have filed in the court below in either case, a brief statement of the errors alleged to have been made in the de*250cree appealed from, as required by equity rule 92. This omission would be sufficient ground for quashing the appeals: Wilson v. Keller, 195 Pa. 98; North v. Pantall, 197 Pa. 303; Hughes v. Cooper, 42 Pa. Superior Ct. 594.
In the appeal at No. 238 the first assignment of error is bad in that it merely alleges error in sustaining plaintiff’s bill, without setting forth the final decree: Johnston’s Estate, 222 Pa. 514. The second assignment is defective in that it merely alleges generally, that the court erred in dismissing defendant’s exceptions, and does not set them forth. The third assignment is bad, in that it alleges error in refusing to consider requests for findings of fact, and does not set forth the findings. The fourth, sixth, seventh and eleventh assignments are to the dismissal of exceptions filed by defendants, to the findings of fact by the trial judge. These findings were based upon evidence which, if credited by the trial judge, was sufficient to sustain them; and under the authorities they are to be given the effect of a verdict of a jury, and will not be reversed in the absence of manifest error: Myers v. Coal Co., 228 Pa. 444; Sears v. Trust Co., 228 Pa. 126. In the fifth assignment, complaint is made of the dismissal of an exception to a finding of fact as set forth in an extract from the opinion of the trial judge. This is not properly assignable for error: Seltzer v. Boyer, 224 Pa. 369.
In the appeal at No. 237 the assignments are subject to much of the criticism applicable to those in the other appeal. The tenth assignment alleges that the court below erred in dismissing an exception to the effect that the trial judge was in error in confusing, and treating as one suit, the two cases of Hunn v. Aronson, and Yerger v. Hunn, the agreement of counsel being “that the evidence taken here shall apply to both bills, but that separate findings be submitted in each ease.”. It is true that the trial judge filed but one adjudication, although the facts under each bill were found separately. It would have been better practice to have filed separate adjudications. But the testimony was the same, as were the questions involved, and *251separate decrees were entered. We do not see that the appellants were in any way harmed by the filing of one adjudication instead of two. The cases in every material respect turn upon questions of fact which have all been determined, upon sufficient evidence, by the court below, in favor of the appellee.
The assignments of error are all dismissed, and the decree of the court below in each case is affirmed.